Citation Nr: 0718160	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  91-43 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1991 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran 
subsequently relocated to Georgia and jurisdiction of his 
claim was transferred to the RO in Atlanta, Georgia.  In 
December 1991, the veteran testified before the Board at a 
hearing that was held in Washington, D.C.  No member of the 
panel before whom the veteran testified in December 1991 is 
currently employed by the Board as a Veterans Law Judge.  The 
veteran canceled a hearing that had been scheduled for 
September 2001 and failed to report for a hearing that was 
scheduled for December 2003.  He did not request a 
postponement and has provided no explanation for his failure 
to attend the hearing.  Accordingly, the veteran's request 
for a hearing has been deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2006).

The Board remanded the claim for additional development in 
February 1992, July 1997, and December 2003.  By a July 2005 
decision, the Board denied service connection for PTSD.  The 
veteran appealed the decision denying the claim to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion, in a February 2007 Order, the Court vacated the 
decision denying service connection and remanded the claim to 
the Board for readjudication in accordance with the Joint 
Motion for Remand.  


FINDING OF FACT

The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran served in Vietnam from July 1967 to July 1968 and 
from May 1969 to February 1970.  From August 1967 to June 
1968, the veteran was attached to the 63rd Maintenance 
Battalion.  From May 1969 to December 1969, he served with 
the 129th Maintenance Support Company.  From December 1969 to 
February 1970, he served with the 557th Light Maintenance 
Company.  He claims that his service in Vietnam exposed him 
to combat and non-combat stressors that support a PTSD 
diagnosis.  

The veteran's service personnel records reveal that the 
veteran served in the Army as a textile repairman and as a 
supply sergeant.  He was stationed in Vietnam, and as a 
result of this service he received the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  His service personnel records also show that 
he served in support of Phases III, IV, and V of the Vietnam 
Counteroffensive, the TET and TET 69 Counteroffensives, the 
Summer-Fall 1969 Campaign, and the Winter-Spring 1970 
Campaign.  The veteran's awards and participation in the 
various campaigns are consistent with service in Vietnam in 
support of the war.  However, these awards are not indicative 
of participation in combat.  His service medical records are 
negative for evidence of any chronic psychiatric disability 
during service; his psychiatric evaluation at separation in 
June 1972 was normal.  

VA treatment records show that the veteran was initially 
diagnosed with PTSD in November 1990.  On VA examination in 
December 1993, the veteran complained of being frequently 
subject to incoming fire while stationed in Vietnam, and 
reported the combat-related deaths of several friends with 
whom he served in Vietnam.  He was diagnosed with PTSD in 
accordance with DSM-IV.  Subsequent records show that the 
veteran has continued to receive periodic treatment for PTSD 
since that time.

Having determined that the veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the veteran's PTSD diagnosis is based upon a verified 
stressor.

The veteran has submitted statements detailing stressors 
involving numerous assaults upon his unit, including during 
the TET Offensive, and of the death of "Saunders," a friend 
of his, during this assault.  Other stressors include the 
death of his friend "Hollis," with whom he also served.

In response to VA's attempt to verify the veteran's reported 
stressors, the Environmental Support Group reported that 
"[w]e know that there were several major 'standoff' attacks 
at Nha Trang, the primary base location of the 129th 
Maintenance Support Company (the unit to which the veteran 
was attached) during [the veteran's] Vietnam tour."  Records 
received from the National Archives and Records 
Administration showed that military installations in the area 
of the 63rd Maintenance Battalion were attacked and that a 
member of the 129th Maintenance Support Company sustained a 
superficial head wound on November 26, 1967.  The 63rd 
Maintenance Battalion "Lessons Learned" Reports reflect 
that the veteran's unit was alerted and deployed to its 
defensive positions because of enemy activity from January 
30-31, 1968.  In March 1968, the 129th Maintenance Support 
Company was attacked while moving up river from Qua Viet to 
Dong Ha; 8 service members were wounded.  Subsequently, 
headquarters were established in Quang Tri.  In April 1968, 
the 596th Light Maintenance Company, also attached to the 63rd 
Maintenance Battalion, received a rocket attack in the Quang 
Tri area.  One serviceman was wounded, and ultimately died as 
a result of his wounds.  The Lessons Learned additionally 
showed that maintenance units were often called upon to 
provide defense.

The Board finds, giving the veteran the benefit of the doubt, 
that, due to the  frequency of the attacks upon the units to 
which he was attached, it is at least as likely as not that 
the veteran was at some point subject to incoming enemy fire.  
Additionally, these documented incidents occurred in the Nha 
Trang and Quang Tri areas, as the veteran has stated in 
testimony and in his stressor statements.  Accordingly, the 
Board finds that the veteran's cited stressors of incoming 
mortar and rocket attacks are corroborated.

Because the veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that 
service connection for PTSD is warranted.  The benefit-of-
the-doubt rule has been considered in making this decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran. 


ORDER

Service connection for PTSD is granted.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


